Citation Nr: 0515965	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  98-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to assignment of an initial evaluation in 
excess of 60 percent for cardiomyopathy with incomplete right 
bundle branch block.

2.  Entitlement to assignment of an initial evaluation in 
excess of 30 percent for mixed headaches with features of 
migraine and tension headaches, with anxiety overlay.

3.  Entitlement to service connection for a chronic low back 
disability, to include a lumbar strain.

4.  Entitlement to service connection for chronic sinusitis 
or pansinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.

In accordance with Fenderson v. West, 1 Vet. App. 119 (1999), 
the issues in this case have been rephrased to reflect that 
the veteran is appealing the initial evaluations assigned for 
his service-connected cardiomyopathy with incomplete right 
bundle branch block and mixed headaches with features of 
migraine and tension headaches, with anxiety overlay.

The veteran also appealed the RO's denial of service 
connection for carpal tunnel syndrome of the left hand, and 
his representative requested on his behalf a separate 
compensable rating for hypertension.  Both claims were 
granted.  The veteran has not appealed the rating or 
effective date assigned for the carpal tunnel syndrome and 
the grant of a separate 10 percent rating for hypertension is 
the benefit sought with regard to that issue.  The RO also 
granted a total compensation rating based on individual 
unemployability, effective from September 28, 2001. 



FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for an initial assignment of an 
evaluation greater than 60 percent for cardiomyopathy with 
incomplete right bundle branch block and an initial 
assignment of an evaluation greater than 30 percent for mixed 
headaches with features of migraine and tension headaches, 
with anxiety overlay; all reasonable development necessary 
for the disposition of the appeal of these claims has been 
completed.

2.  The veteran's service-connected cardiomyopathy with 
incomplete right bundle branch block is symptomatic, to 
include occasional shortness of breath on exertion.  episodes 
of palpitations occurring 3-5 times per week with occasional 
tachycardia,  chest pains and cold sweats, and it is 
manifested by functional impairment, but it is not productive 
of less than 5 METs (metabolic equivalent level), chronic 
congestive heart failure or left ventricular dysfunction with 
an ejection fraction of less than 30 percent, nor has it 
necessitated the insertion of a permanent internal pacemaker. 

3.  The veteran's service-connected cardiomyopathy with 
incomplete right bundle branch block has not been productive 
of an exceptional or unusual disability picture with such 
related factors as  frequent periods of hospitalization or 
marked interference with employment.  

4.  The veteran's service-connected mixed headache disorder 
is manifested by complaints of severe headaches approximately 
two to three times a month with an inability to get up or go 
anywhere during these times, and mild headaches every other 
day without any time lost from work associated with the 
latter type headaches; it not productive of prostrating 
headaches or an exceptional or unusual disability picture 
with such related factors as  frequent periods of 
hospitalization or marked interference with employment.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 60 percent for cardiomyopathy with incomplete right 
bundle branch block have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104 (effective 
prior to January 12, 1998); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7015 (2004). 

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for mixed headaches with features of 
migraine and tension headaches, with anxiety overlay have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in April 1997 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the November 1997, September 1998, and June 
2002 rating decisions, the September 1998 Statement of the 
Case (SOC), and the June 2002 and November 2004 Supplemental 
Statement of the Case (SSOC) adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim.  The Board observes that a VCAA letter was sent to the 
veteran in November 2004 that informed the veteran of the new 
law, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed a November 1997 rating 
decision.  Only after that rating action was promulgated, did 
the RO in November 2004, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, as 
noted above, the original RO decision that is the subject of 
this appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the November 2004 letter from 
the RO, which included the advisement, "If there is any 
other evidence or information that you think will support 
your claim, please let us know," addressed all four 
elements. (Italics added.)

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In a binding opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  VA has 
obtained all indicated medical records available or expended 
reasonable efforts to do so.  The VA afforded the veteran 
thorough VA medical examinations that adequately addressed 
the issues of initial higher ratings for his heart disease 
and headache disorder.  There is no further duty to provide 
an examination or medical opinion with respect to either 
claim for a higher initial rating on appeal.  38 U.S.C.A. 
§ 5107A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  
See also See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).

FACTUAL BACKGROUND

Post-service, the veteran underwent a VA compensation and 
pension physical examination (C&P examination) in June 1997, 
which was reported in several segments.  During the 
miscellaneous neurological disorders examination the veteran 
reported having daily headaches for two weeks, three weeks 
before the examination.  He stated that the headaches last a 
few hours with nausea and vomiting in the mornings, 
throbbing, photophobia, and phonophobia.  He also reported 
insomnia and occasional naps.  The veteran also gave a 
history of being edgy, anxious, being startled by sounds, 
having difficulty concentrating, blurry vision, occasional 
tremors in both hands, and fatigue.   Following the 
examination the assessment was mixed headaches with features 
of migraine and tension headaches and anxiety as an overlay.

During a cardiovascular examination in June 1997, the veteran 
complained of occasional shortness of breath on exertion.  He 
denied any painful edema.  He reported having heart 
palpitations with occasional tachycardia.  He also indicated 
he had four episodes of chest pains and cold sweats in the 
last few months.  On examination the veteran was not dyopic 
or cyanotic.  The apex or sixth intercostals region was 
slightly enlarged.  The heart was well compensated.  There 
was no congestive heart failure.  The electrocardiogram 
indicated incomplete right bundle branch block.  No stress 
test was performed.

The veteran testified in a hearing at the RO in November 
1999.  His testimony indicates the following:

The veteran is currently receiving treatment for migraines.  
He has severe headaches two to three times every month and he 
cannot get up or go anywhere during these episodes and he 
misses work.  He has mild headaches every other day.  He also 
takes medication that makes him drowsy and he has a hard time 
keeping up with his work as a computer specialist.  
(Transcript (T.) at pp. 2-4)   During severe headaches he 
sometimes vomits and has to pull over if he is driving.  He 
has been to the emergency room about three times because of 
headaches.  The last time he went was within the last year.  
(T. at pp. 5-7)  Because of the heart disorder the veteran is 
unable to do any more strenuous exercise.  (T. at p. 8)  He 
is also limited in doing every day tasks like handling 
luggage.  (T. at p. 9)  He sometimes experiences chest 
pressure pain like he is drowning, numbness in his arms, and 
he has difficulty breathing.  (T. at pp. 10-11)  

In April 2000 the veteran underwent evaluation for TDRL 
(Temporary Disability Retired List).  Current complaints 
included episodes of palpitations occurring 3-5 times per 
week with episodes lasting approximately 1/2-hour each, low 
functional capacity, episodes of atypical chest discomfort 
with minimal exertion occurring five times a week, usually 
with exertion and usually relieved with rest.  The physical 
examination was essentially within normal limits.  
Interpretation of the echocardiogram revealed mild left 
atrial enlargement, moderate hypertrophy of the anterior 
septum consistent with hypertrophic cardiomyopathy.  The left 
ventricular wall motion was normal and the left ventricular 
contractions were normal with an ejection fraction of greater 
than 65 percent.  Interpretation of a Doppler examination 
indicated abnormal diastolic parameters, thought to be 
consistent with impaired myocardial relaxation.

The veteran underwent his second periodical TDRL examination 
in November 2001.  He continued to complain of exertional 
shortness of breath and occasional chest pain with lifting of 
heavy objects.  On examination the heart was regular with a 
1/6 ejection murmur.  Interpretation of a July 2001 
echocardiogram revealed the left ventricle is of normal 
chamber size and contractile function was completely normal 
without regional wall motion abnormalities.  The peak aortic 
valve velocity was 1.38 meters per second, indicating no 
evidence of obstruction.  The medical recommendations 
revealed the veteran's hypertrophic cardiomyopathy is a 
nonobstructive type and the veteran had no syncope or other 
symptoms other than mild angina.

The veteran underwent a C&P examination in January 2002.  No 
medical records were available for review.  The veteran 
complained of chest pain and palpitations when lifting heavy 
objects.  He also indicated occasional chest pain while he is 
at rest.  He also felt that his cardiac symptoms cause him to 
awaken at night short of breath.  An echocardiogram indicated 
mild concentric left ventricular hypertrophy.  Right 
ventricular and left ventricular contractility were normal 
with the left ventricular ejection fraction approximating .67 
(67 percent).  Based on the echocardiogram, the examining 
physician opined the veteran met a metabolic equivalent of 5 
METS.

The veteran reported he experiences migraines two to three 
times per week that last from one hour to several days.  He 
described his headaches as throbbing, located on both sides 
of the head, and associated with light and sound, vomiting, 
and nausea.  He indicated the headaches are not prostrating 
in nature, but reported that he is unable to work during the 
episodes.  It was noted that he was on prescribed 
medications, which provided only slight relief.  

The veteran underwent a C&P examination in May 2002.  Current 
complaints included severe headaches about three times every 
six months, which began as a 6 and increased to 10, on a 
scale of one to 10 with 10 representing "the worse pain 
imaginable."  The veteran indicated his headaches are a 6 or 
7 two or three times per week.  He also reported experiencing 
his right hand shaking.  After a physical examination the 
pertinent impression was vascular headaches.

In October and November 2004, three reports of contact were 
made with Dr. G.G., communicating on the veteran's behalf.  
The reports indicate that Dr. G.G. informed the RO that the 
veteran was in the U.S.A. undergoing placement of a stent and 
an angioplasty.  He provided a new address for the veteran in 
California.  According to Dr. G, he was not expected to 
return to the Philippines for perhaps one year or longer.

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for arthritis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         

The veteran's cardiomyopathy with incomplete right bundle 
branch block disability has been evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7015 (2004) (Atrioventricular).  

By regulatory amendment, effective on January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as defined in 38 C.F.R. § 
4.104.  See 62 Fed. Reg. 65219 (December 11, 1997).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  VAOPGCPREC 7-2003 
(November 19, 2003).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3- 2000  (April 10, 2000); 
38 C.F.R. § 3.114(a) (2004).  Therefore, prior to January 12, 
1998, the Board may apply only the previous version of the 
rating criteria.  As of January 12, 1998, the Board must 
apply the version of the rating criteria more favorable to 
the veteran.

A complete auriculoventricular block, with Stokes-Adams 
attacks several times a year despite the use of medication or 
management of the heart block by a pacemaker warranted a 60 
percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7015 
(1997).  A 100 percent evaluation is assigned with complete 
auriculoventricular block with attacks of syncope 
necessitating the insertion of a permanent internal 
pacemaker, and for one year, after which period the rating 
will be based on residuals.  The Board notes that the term 
"auriculoventricular" is the former terminology for 
"atrioventricular."

Revised criteria effective from January 12, 1998 provide that 
a when a workload of 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication is required, a 10 percent evaluation 
is assigned. 38 C.F.R. § 4.104, Diagnostic Code 7015 (2004).  
A 60 percent evaluation is warranted when there is more than 
one episode of acute congestive heart failure in the past 
year, or a workload of greater than 3 METs, but not greater 
than 5 METs, resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Id.  A 100 percent 
evaluation is assigned for chronic congestive heart failure, 
or for a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when left 
ventricular dysfunction has an ejection fraction of less than 
30 percent.

The veteran's mixed headaches with features of migraine and 
tension headaches, with anxiety overlay disability has been 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004) (Migraine). 

Under Diagnostic Code 8100, migraines with very frequently 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  With characteristic prostrating attacks 
occurring on an average once a month over the last several 
months, a 30 percent evaluation is warranted.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ANALYSIS

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected 
cardiomyopathy with incomplete right bundle branch block or 
his service-connected mixed headaches with features of 
migraine and tension headaches, with anxiety overlay 
disability that substantiates a higher evaluation at any 
time.

Cardiomyopathy with Incomplete Right Bundle Branch Block

As stated earlier, the version of 38 C.F.R. § 4.104, 
Diagnostic Code 7015, effective January 12, 1998, provides 
for a 100 percent evaluation only after the insertion of a 
permanent internal pacemaker, and that 100 percent rating is 
sustainable only for one year.  Thereafter, disability is 
evaluated based on the residuals as considered under the 
code's criteria for a noncompensable evaluation, or ratings 
of 10, 30, and 60 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7015 (1997).  A review of the record indicates that the 
veteran has neither undergone the insertion of a pacemaker, 
nor has he contended otherwise.  Consequently, he is 
receiving the maximum compensation afforded for his 
cardiomyopathy with incomplete right bundle branch block by 
the criteria in effect prior to January 12, 1998.

The preponderance of the evidence demonstrates that the 
assignment of an initial evaluation in excess of 60 percent 
is not warranted under the revised version of Diagnostic Code 
7015 that went into effect in January 1998.  The record is 
negative for both chronic congestive heart failure and left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Objective evidence indicates on examination 
in June 1997, there was no congestive heart failure and the 
heart was well compensated.  Left ventricular contractions 
were normal in April 2000 with an ejection fraction of 
greater than 65 percent.  This continued to be the case when 
the veteran underwent a VA examination in January 2002 and 
the left ventricular fraction was approximately 67 percent, a 
change of only two percent from the test result two years 
earlier.  The examiner's estimate of a five METs in January 
2002 meets the criteria for a 60 percent evaluation, but no 
greater, as there is no objective evidence of chronic 
congestive heart failure, a left ventricular dysfunction with 
an ejection fraction of less than 30 percent, or a workload 
of three METs or less.  

The evidence presents no record of extraordinary factors, 
such as the service-connected cardiomyopathy with incomplete 
right bundle branch block has markedly interfered with the 
veteran's employment or it has required frequent 
hospitalizations.  The Board considered the information 
provided in Report(s) of Contact that the veteran had been 
hospitalized in October 2004.  However, the record reveals no 
other hospitalizations for heart disease since the veteran 
retired from active service.  Likewise, there is no evidence 
that the cardiomyopathy with incomplete right bundle branch 
block disability has markedly interfered with the veteran's 
occupation as a computer technician or any other employment.  
It is pertinent to note that the current rating of 60 percent 
contemplates significant industrial impairment.  In any 
event, in the absence of such factors as marked interference 
with employment or frequent hospitalizations, a referral for 
consideration for an extraschedular rating is not warranted. 
38 C.F.R. § 3.321(b)(1);  See also Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  The Board considered 
the application of reasonable doubt in the initial evaluation 
of the veteran's cardiomyopathy with incomplete right bundle 
branch block.  However, as the preponderance of the evidence 
is against the claim for a higher initial rating,  the 
doctrine of reasonable doubt is not for application. 
38 U.S.C.A. § 5107(b).

Mixed Headaches with Features of Migraine and Tension 
Headaches, with Anxiety Overlay 

The preponderance of the evidence is against the assignment 
of an initial rating in excess of 30 percent for the 
veteran's headache disorder.  The relevant evidence includes 
the veteran's testimony and his chief complaints as he 
underwent examination for purposes of disability 
compensation.  Regarding frequency, the veteran's testimony 
indicated his severe headaches occurred about two to three 
times a month and that during these times he is unable to get 
up or go anywhere.  He indicated that he has mild headaches 
every other day, but he did not report any time lost from 
work associated with the milder type of headaches.  At no 
time does the veteran contend that his mixed headaches 
disability occurs with such severity as to meet the specific 
criteria for a schedular evaluation of 50 percent.  Of 
greatest significance in this regard is the absence of any 
objective medical evidence that demonstrates that the 
headaches have been prostrating in nature.  Moreover, the 
veteran has indicated that his headaches are not prostrating.  
The veteran's testimony indicated he visited the emergency 
room for treatment of headaches once in the year preceding 
his hearing, but there was no indication that he has ever 
been admitted for treatment of service-connected mixed 
headaches.  It is also pertinent to note that the veteran 
failed to report for a VA examination scheduled during this 
appeal.  Accordingly, the preponderance of the evidence 
indicates that the veteran's mixed headaches with features of 
migraine and tension headaches, with anxiety overlay 
disability does not meet the schedular criteria for an 
initial or staged rating in excess of 30 percent.  

No factors have been presented that depict an unusual 
disability picture characterized by frequent hospitalizations 
or marked interference with employment.  In the absence of 
such factors, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Bagwell, supra; Shipwash, supra; Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

As the preponderance of the evidence is against the claim for 
an initial evaluation in excess of 30 percent for mixed 
headaches with features of migraine and tension headaches, 
with anxiety overlay disability, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Assignment of an initial evaluation in excess of 60 percent 
for cardiomyopathy with incomplete right bundle branch block 
is denied.

Assignment of an initial evaluation in excess of 30 percent 
for mixed headaches with features of migraine and tension 
headaches, with anxiety overlay, is denied.


REMAND

The VCAA provides in the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
38 U.S.C.A. § 5103A(a) shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002).  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim for purposes of paragraph (1) [38 U.S.C.A. § 
5103A(d)(1)] if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant):
  	
(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

The veteran maintains that he sustained an injury to his low 
back in the early 1990's.  A review of service medical 
records corroborates this as occurring in 1991.  The 
veteran's personal testimony indicates that he has not had 
any injuries since then.  (T. at p. 16)   It further 
indicates that the veteran went to sickbay on occasion and 
was just given Motrin.  (T. at p. 15)  A general physical 
examination for purposes of separation is not of record.  
However, the veteran underwent a C&P examination in June 
1997, within a few months of his separation from service.  
The examination culminated in a diagnosis of lumbar strain.  
And on the veteran's most recent VA examination (January 
2002) the examiner diagnosed lumbar strain.  In light of the 
veteran's back injury/event shown in service, the current 
diagnosis of lumbar strain and the diagnosis made shortly 
after service, and the veteran's testimony of continuing 
symptoms since 1991, the Board concludes that a medical 
opinion is warranted to determine the etiology of the 
veteran's back disorder.  Id; 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

A diagnosis of sinusitis is also reflected in service medical 
records in May 1996.  The veteran also refers to a history of 
sinus problems on Dental Health Questionnaires dated in 
January 1991 and September 1996.  Post-service, the 
veteran reported a history of chronic sinusitis at his C&P 
examination in June 1997.  He complained of chronic cough 
with occasional purulent sputum production, worse in the fall 
and winter.  He stated that the symptoms were responsive to 
antibiotics and over the counter drugs.  The pertinent 
diagnosis was chronic sinusitis.  However, aside from the 
absence of any pertinent objective findings to support the 
diagnosis, the examiner did not provide an opinion as to 
whether a current diagnosis of sinusitis is linked to 
service.  In view of the foregoing, the Board finds that 
there is a duty to provide the veteran an examination that 
includes a nexus opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  




Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should arrange for the 
veteran to be afforded an appropriate VA 
examination to determine 
the nature and approximate onset date or 
etiology of his sinusitis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
reviewing the record and examining the 
veteran, the examiner is asked to opine 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any sinusitis that may currently be 
present began during service or is 
causally linked to any incident of or 
finding recorded during service, to 
include the findings relating to in-
service sinusitis.  

2.  The RO should also arrange for the 
veteran to be afforded an appropriate VA 
examination to determine 
the nature or etiology and severity of 
any low back disability that may be 
present, to include a lumbar strain.  It 
is imperative that the claims file be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After reviewing the record 
and examining the veteran, the examiner 
is asked to opine whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any low back 
disability that may be present, to 
include a lumbar strain, began during 
service or is causally linked to any 
incident of or finding recorded during 
service.  

3.  The appellant is advised that 
failure to report for the scheduled 
examinations may have adverse 
consequences to his claims as the 
information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2004); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  The RO should then readjudicate the 
claims for service connection for a low 
back disability and  sinusitis.  If the 
claim remains denied, the appellant and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


